UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2017 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 From transition period from to Commission File No.: 333-201740 BARREL ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 47-1963189 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 14890 66a Avenue, Surrey, B.C. Canada V3S 0Y6 (Address of principal executive offices) (Zip Code)
